                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
PAvVTUCKET PUBLIC SAFETY                   )
RETIREES ASSOCIATION,                      )
Individually, and on behalf of its         )
lVIembers and as Class Representative,     )
      Plaintiff,                           )
                                           )
      v.                                   )
                                           )
CITY OF PA~'TUCKET, by and                )          C.A. No. 15·26-JJM-LDA
through its Finance Director, Joanna      )
L'Heureux; DONALD GREBIEN,                )
Mayor of the City of Pawtucket, in his    )
official and individual capacities;       )
ANTONIO PIRES, Director of                )
Administration of the City of             )
Pawtucket, in his official and            )
individual capacities,                    )
       Defendants.                        )


                           MEMORANDUM AND ORDER

JOHN J . MCCONNELL, JR., United States District Judge.

      The class plaintiff and representative, the Pawtucket Public Safety Retirees

Association ("Retirees") moves in limine for an order that the Defendants may not

introduce evidence or question witnesses about the personal resources or income

earned by any witness or class member from any source except for pension income

paid by the City of Pawtucket. ECF No. 49. The Court GRAN'rS the motion.

      Evidence is admissible only if relevant, probative, and not unfairly prejudicial.

United States v. Swee11ey, 887 F.3d 529, 538 (1st Cir. 2018), cert denied, No. 18·5038,

2018 WL 3224189 (U.S. Oct. 9, 2018). Evidence should be admitted under Rule 401
when that evidence has any tendency to make a fact more or less probable than it

would be without the evidence; and the fact is of consequence in determining the

action. Feel. R. Eviel. 401(a)·(b). The First Circuit has clarified that the relevancy

analysis concerns whether the evidence "move(s] the inquiry forward to some degree

on a fact of consequence." Franchina v. City ofProvidence, 881 F.3d 32, 49 (1st Cir.

2018). Further, under Rule 403, relevant evidence should still be excluded when "its

probative value is substantially outweighed by a danger of one or more of the

following : unfair prejudice, confusing the issues, [or] misleading the jury... " Feel. R.

Eviel. 403.

       There are four groups of claims in this case: a state law breach of contract

claim, Contracts Clause claims, Takings Clause claims, and state and federal Due

Process Clause claims. The City of Pawtucket argues that evidence of personal

income and resources should be admitted for consideration under the Contract Clause

claims, Takings Clause claims, and Due Process Clause claims. ECF No. 54.

       First, the independent financial resources or income of a plaintiff is not

relevant to the Contracts Clause claims.       The City claims that evidence of the

financial impact of the COLA suspension is relevant to whether the claimed impaired

term rises to the level of a "substantial impairment" under the Contract Clause

analysis. ECF No. 54·1 at 2. Substantial impairment can be found if the impairment

"deprives a private party of an important right, thwarts performance of an essential

term, defeats the expectations of the parties, or alters a financial term." S. California

Gas Co., 336 F.3d 885 (9th Cir. 2003). The First Circuit has focused on the reasonable



                                           2
expectation of the parties to determine substantiality. See All. Of Auto. JI!Ifi'S. v.

Gwadosky, 430 F.3cl 30, 42 (1st Cir. 2005) ("Parties' reasonable expectations are

central to the issue of substantiality."); see also Houlton Citizens' Coal. v. Town of

Houlton, 175 F.3cl 178, 190 (1st Cir. 1999) ("In order to weigh the substantiality of a

contractual impairment, courts look long and hard at the reasonable expectations of

the parties."). Accordingly, the City has failed to show how assets outside of the

contract are relevant to the determination of whether the right is a substantial part

of the contractual relationship between the parties.

      Additionally, the City argues that the evidence is relevant as it has a right to

present evidence to determine the "severity" of the impairment. However, the effect

of the impairment is not measured by comp arison to the plaintiffs other assets.

Rather, the severity of the impairment is measured against the contractual right that

is impaired. See Allied Structw·al Steel Co. v. Spannaus, 438 U.S. 234, 245 (1978)

("The severity of the impairment measures the height of the hurdle the state

legislation must clear. Minimal alteration of contractual obligations may end the

inquiry at its first stage ... The effect of Minnesota's Private Pension Benefits

Protection Act on this contractual obligation was severe.").

      The City also contends that evidence of personal resources and income goes to

the reasonableness of the impairment. However, courts have rejected the comparison

of the harms between the public benefit and private loss to determine the

reasonableness prong. See U.S Tr. Co. ofNew Yol'k v. New Jm'Sey; 431 U.S. 1, 29

(1977) (noting that the Court would not consider the state's argument that harm to




                                          3
individual bondholders from the state action was greatly outweighed by the public

benefit). There is no support for the argument that the total financial picture of a

retiree is relevant to the reasonableness inquiry here.

       Second, evidence of personal resources and income        IS   not relevant to the

Substantive Due Process claim. The City argues that the evide nce is releva nt to the

determination of whether conscience·shocking conduct exists. There is no precise

formula for determining when conduct rises to the level of conscience shocking

behavior necessary to sustain a substantive due process claim. Pagan v; Calderon,

448 F.3d 16, 32 (1st Cir. 2006). However, the focus here is on the City's actions and

whether they followed the dictates of clue process, not the degree of harm to the

Retirees' outside assets.

      Third, evidence of personal income and resources is not relevant to the Takings

Clause claims. The analysis of whether a n action implicates the Takings Cla use

requires weighing "the character of the government action, its economic impact on

the plaintiff, and the degree to which it interferes with the plaintiff's reasonable,

investment·backecl expectations." Houlton Citizens' Coal v. 'lawn of Houlton, 175

F.3d 178, 190 (1st Cir. 1990). The First Circuit has clarified that "[e]valuating the

magnitude of the economic impact of regulatory action ordinarily requires an

assessment of the extent to which the action 'impairs the value or [typical] use' of the

property." Jl1aine Educ. Ass~n Benefits 1'1·. v. Cioppa, 695 F.3d 145, 157 (1st Cir.

2012). Here, the economic impact analysis requires a review of the impairment to

the value m· use of the plaintiffs COLA, the particular piece of property that is




                                           4
impacted by the legislation. The Takings Clause analysis does not require a review

of the impact on the whole of the economic picture of the plaintiff.

      Evidence of the Retirees' personal income and resources docs not impact the

analysis for the breach of contract claim, Contract Clause claims, Substantive Due

Process claims, or Takings Clause claims. Plaintiffs Motion in Limine Concerning

Evidence Related to Class Members Personal Resources and Income (ECF No. 49) is

GRANTED.




John J. McConnell, Jr.
United States District Judge

February 26, 2019




                                          5
